Filing # 91639796 E Fife 667357319 1 EYP + Filed 07/20/20 Page 1 of 4 PagelD 9

IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
OF FLORIDA, IN AND FOR PASCO COUNTY, FLORIDA

 

CIVIL DIVISION

LEE ANN JAPAK,
And TODD JAPAK, CASE NO.:

Plaintiffs, DIVISION:
VS.
TARGET CORPORATION
d/b/a TARGET,

Defendant.

/
COMPLAINT

Plaintiffs, LEE ANN JAPAK and TODD JAPAK, hereby sues Defendant, TARGET
CORPORATION d/b/a TARGET, herein after referred to as Defendant and alleges as follows:

GENERAL ALLEGATIONS

1. This is an action for damages which exceeds Fifteen Thousand Dollars ($15,000.00)
exclusive of costs.

2. At all times material hereto, Plaintiffs are persons over the age of eighteen, were and
are residents of Pasco County, Florida.

3. Atall times material hereto, Defendant was and is a Florida Limited Liability Company
registered and licensed to do business as Busch Gardens Tampa, located at 120 Bruce B. Downs
Blvd., Wesley Chapel, Pasco County, Florida.

4. Venue is appropriate in Pasco County, Florida because Defendant, has or usually keeps
and office for transaction of its customary business in Pasco County, and the cause of action arose
in Pasco County.

5. On or about June 26, 2016, Plaintiffs entered on to the Defendant’s premise lawfully,
as a guest and business invitees,

6. Plaintiff, LEE ANN JAPAK, while shopping in Defendant’s store slipped and fell on

water which had accumulated on the floor.
Case 8:20-cv-01576-WFJ-CPT Document 1-1 Filed 07/10/20 Page 2 of 4 PagelD 10

7. Defendant owed a duty of care to Plaintiff to maintain its premises in a reasonably
safe condition, and to correct and warm of any dangerous conditions, which it had actual or

constructive knowledge of.

COUNT I
Plaintiff, LEE ANN JAPAK, sues Defendant and incorporates herein by reference the

allegations of paragraphs 1 through seven (7) above.

8. That Defendant breached its duty of care to Plaintiff in the following manner:

a. Failing to properly maintain its aisles and walkways free of liquids, defects
and damage, thereby creating a hazardous and dangerous condition for
patrons, invitees and persons lawfully on property.

b. Failing to properly maintain the interior walkways and aisles.

c. Failing to warn of the dangerous conditions which it knew or should have
known by the exercise of reasonable care, by placing warning signs, safety
cones, or similar notifications warning of the dangerous condition.

d. Failing to place safety devices around the area affected by the dangerous
conditions, thereby protecting patrons, invitees and persons lawfully on the
premises.

e. In allowing the dangerous condition to remain for an unreasonable length
of time, and in failing to make reasonable, proper and timely inspections of
its premises.

f. In failing to correct the dangerous condition which it knew about or should
have known through the exercise of proper care, in accordance with the duty
owed to its patrons, invitees and persons lawfully on its premises.

9. Asaresult of the breach of due care by the Defendant, Plaintiff, LEE ANN JAPAK,
suffered bodily injury resulting pain and suffering, disability, disfigurement, mental anguish, loss
of capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and
treatment, loss of earnings, loss of ability to earn money, and aggravation of a previously existing
condition. The losses are either permanent or continuing and Plaintiff will suffer the losses in the

future.
Case 8:20-cv-01576-WFJ-CPT Document 1-1 Filed 07/10/20 Page 3 of 4 PagelD 11

WHEREFORE, Plaintiff, LEE ANN JAPAK, demands judgment for damages against
Defendant, TARGET CORPORATION d/b/a TARGET, for damages, costs, in an amount in
excess of Fifteen Thousand ($15,000.00) Dollars, and any other relief this Court may deem
appropriate.

FURTHER, Plaintiff, LEE ANN JAPAK demands a trial by jury as to all issues so triable

as a matter of right.

COUNT II

Plaintiff, TODD JAPAK, sues Defendant and incorporates herein by reference the
allegations of paragraphs 1 through 9.

At all times material hereto, Plaintiffs, LEE ANN JAPAK and TODD JAPAK, were
husband and wife.

10. Asa direct and proximate result of the negligence of Defendant, Plaintiff, TODD
JAPAK, lost the care, comfort, society, consortium, companionship and services of his spouse
Plaintiff, LEE ANN JAPAK. Plaintiff, TODD JAPAK, has been injured thereby, is entitled to
recover against Defendant, for his losses.

WHEREFORE, Plaintiff, TODD JAPAK, demands judgment against Defendant,
TARGET CORPORATION d/b/a TARGET for damages, for damages, costs, in an amount in
excess of Fifteen Thousand ($15,000.00) Dollars, and any other relief this Court may deem
appropriate.

FURTHER, Plaintiff demands a trial by jury as to all issues so triable as a matter of right.
Case 8:20-cv-01576-WFJ-CPT Document 1-1 Filed 07/10/20 Page 4 of 4 PagelD 12

WE HEREBY CERTIFY, that the foregoing has been electronically filed by EPORTAL
the Clerk of Court, on this 25! day of June, 2019.

BYRD & GONZALEZ, P.A.
1915 N Howard Ave.

Tampa, Florida 33607
Telephone: (813) 281-8801

Fax: (813) 281-8701

Email: anthony@bgpalaw.com
Secondary: maria@bgpalaw.com
Attomeys for Plaintiff

/S/ Anthony J. Gonzalez, Jr.

Anthony J. Gonzalez, Jr., Esq.
FBN: 602299

BUTASH & DONOVAN, LLC

23554 State Road 54

Lutz, FL 33559

Telephone: (813) 341-2232

Fax: (813) 341-2233

E-Service: e-ile@butashanddonovan.com
E-Mail: mike@butashanddonovan.com
Attorney for PLAINTIFF

/S/ Michael G. Butash

Michael G. Butash, Esq.
FBN: 011582
